ORDER

PERCURIAM.
AND NOW, this 30th day of March, 2007, appellant’s application for relief is GRANTED. The concluding sentence of the majority opinion in the above-captioned case, filed October 17, 2006, is hereby amended to read as follows:
Since appellant’s notice of appeal was filed within 30 days of the trial court’s order denying its motion for attorney’s fees, the Superior Court’s order quashing appellant’s appeal is hereby vacated, and the case is remanded to the Superi- or Court for consideration of the merits.
Order reversed. Case remanded to the Superior Court. Jurisdiction relinquished.
*115Justice CASTILLE and Justice BALDWIN did not participate in the consideration or decision of this application.
Former Justice NEWMAN did not participate in the decision of this application.